DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claims 17-18 and 32 are objected to because:
Claim 17, lines 2-3, “a linearly movable manner” should be - linearly movable manner-.
Claim 18, line 3, “a linearly movable manner” should be - linearly movable manner-.
Claim 32, lines 2-3, “said linearly movable switching rod” lacks antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16-23 and 25-32 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Kitamura et al, US 5191180 [Kitamura].
Regarding claim 16, Kitamura discloses (fig. 3) an electrical switching device, comprising:
a switching contact piece (6);
a first encapsulation housing (36) surrounding said switching contact piece (6); and

Regarding claim 17, Kitamura further discloses where said kinematic chain (13) is guided at said first encapsulation housing (36) in a linearly movable manner.
Regarding claim 18, Kitamura further discloses where said kinematic chain (13) includes a switching rod (12) guided at said first encapsulation housing (36) in a linearly movable manner.
Regarding claims 19 and 20, Kitamura further discloses a reversibly deformable section (38) linearly sealing said kinematic chain (13) at said first encapsulation housing (36), of claim 19; and where said reversibly deformable section (38) is a bellows [col. 6, line 36].
Regarding claim 21, Kitamura further discloses where said first encapsulation housing (36) includes a collar (40) in which said kinematic chain (13) is guided in a linearly displaceable manner.
Regarding claim 22, Kitamura further discloses where said first encapsulation housing (36) includes a collar (40) in which said switching rod (12) is guided in a linearly displaceable manner.
Regarding claim 23, Kitamura further discloses where said collar (40) is part of a pocket in said first encapsulation housing (36).
Regarding claim 25, Kitamura further discloses where said collar (40) protrudes into a flange opening (37) of said first encapsulation housing (36).
Regarding claim 26, Kitamura further comprises a reversibly deformable section (38) linearly sealing said kinematic chain (13) at said first encapsulation housing (36), said reversibly deformable section (38) extending between said switching rod (12) and said collar (40).
Regarding claim 27, Kitamura further discloses where said switching rod (12), said reversibly deformable section (38) and said collar (40) are oriented coaxially relative to one another.

Regarding claim 29, Kitamura further comprises a second encapsulation housing (2) surrounded by said first encapsulation housing (36), a first pressure (gas) prevailing in said first encapsulation housing (36), a second pressure (vacuum) prevailing in said second encapsulation housing (2), and said first and second pressures differing from one another.
Regarding claim 30, Kitamura further comprises a second encapsulation housing (2) surrounded by said first encapsulation housing (36), a first pressure (gas) prevailing in said first encapsulation housing (36), a second pressure (vacuum) prevailing in said second encapsulation housing (2), and said first pressure (gas) being higher than or identical to said second pressure (vacuum).
Regarding claim 31, Kitamura further comprises a second encapsulation housing (2) surrounded by said first encapsulation housing (36), a first pressure (gas) prevailing in said first encapsulation housing (36), a second pressure (vacuum) prevailing in said second encapsulation housing (2), and a pressure (atmospheric) surrounding said first encapsulation housing (36) is lower than said first pressure (gas), and said pressure (atmospheric) surrounding said first encapsulation housing (36) being higher than said second pressure (vacuum).
Regarding claim 32, Kitamura further discloses where said kinematic chain (13) includes a knee lever transmission controlling said linearly movable switching rod (12).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 24 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Kitamura in view of Chyla et al, US 7650816 [Chyla].
Regarding claim 24, Kitamura fails to disclose wherein said pocket includes a modifiable partition.
Chyla discloses (fig.1) an electrical switching device (1) where a pocket includes a modifiable partition (section, supporting movable contact).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pocket partition of Kitamura with the inclusion of the pocket section of Chyla, thereby providing a means for guiding the switching rod in a linear manner.
Regarding claim 33, Kitamura discloses the claimed invention, except wherein said knee lever transmission of said kinematic chain is in an extended position in a switched-on state of the electrical switching device.
Chyla shows (fig.1) an electrical switching device (1) comprising a knee lever transmission (8) of a kinematic chain is in an extended position (implicitly straighten out when contacts are in a closed state) in a switched-on state of the electrical switching device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the kinematic chain of Kitamura with the teaching of Chyla, thereby providing a lever arrangement that assist with contact pressure between the contact points.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Einschenk et al, Sato et al, Nakada et al, Miyatake et al, Yoshida et al, Ichikawa et al and Renz et al are examples of electrical switching devices comparing first and second encapsulation housings coaxially arranged relative to each other, similar to the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887.  The examiner can normally be reached on Mon-Fri: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833